 IIn the Matter of CHRYSLER NEw YORK COMPANY,INC.andLOCAL 259,.UNITED AUTOMOBILE WORKERS OF AMERICA,C. I..0.Cases Nos. R-1697 and R-1698.-Decided February 01, 1940Automobile and Automobile Parts and Accessories Distribution,Sales, analServicing Industry-Investigation of Representatives:controversy concerningrepresentation of employees:Company entered into collective agreements recog-nizing Union as representative of members only pending certification-UnitsAppropriate for Collective Bargaining:stipulated:(a) all service salesmen,exclusive of maintenance and repair workers, foremen, timekeepers,and officeworkers; and(b) all maintenance and repair workers, exclusive of service sales-men, foremen,timekeepers,and officeworkers-Representatives:proof of choice:.authorization cards signed by majority of employees in respective units, authen-ticity of conceded;evidence of majority membership in good standing,unchal-lenged; certification upon evidence unopposedby Company-Certification ofRepresentatives:upon proof of majority representation.Mr. D. R. -Dimick;for the Board.Larkin, Rathbone and Perry,byMr. John D. Leary,of New YorkCity, for the Company.Mr. Alexander E. Racolin,of New York City, for the Union.Mr. John Green,'ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 27, 1939,:Local 259, United Automobile Workers ofAmerica, C. I. 0., herein called the Union, filed with the RegionalDirector for the Second Region (New York City) two petitions'alleging that a question affecting commerce had arisen concerning the-representation of employees of Chrysler New York Company, Inc.,.New York City, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)^of the National Labor Relations Act, 49 Stat. 449, herein called the.Act.On December 29, 1939, the National Labor Relations Board,.herein called the Board, issued its order consolidating the two cases1 The petitions are identical in all respects except for the fact that they involveddifferent, but mutuallyexclusive, units.20 N. L. R. B., No. 64.618 CHRYSLER NEW YORK QOM'PANY, INC.619and directing the Regional Director to conduct.. an investigation andto-provide for an appropriate hearing upon due notice.On January 12,.-1940, the Regional Director' issued a notice of hear-ing, which was duly served upon the Company and upon the Union.Pursuant to the notice, a hearing was held on January 22, 1940, beforeHenry W. Schmidt, the Trial Examiner duly designated by the Board.The Board, the Company, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded to all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE.COMPANYChrysler New York Company, Inc., a wholly owned subsidiary ofChrysler Corporation,2 is a New York corporation with its main officeand principal place of business in New York City. It is engaged inthe sale, distribution, repair, and maintenance of new and used auto-mobiles, and parts, accessories, and equipment thereof.The Companyhas 72 dealers, under contract, for sales and service within a sales.area, which includes the 10 counties commonly known as MetropolitanNew York,3 and Greenwich, Connecticut.4 In addition, the Companyoperates a service station located at 125 West End Avenue, New YorkCity, herein called the West End Avenue service station, which aloneis involved in these proceedings, for the purpose of general automobilerepair, for the servicing and testing of new and used automobiles forwholesale and retail delivery, and as a storage space for such auto-mobiles.It also maintains parts depots in Brooklyn, New York, andTuckahoe, New York, for the wholesale and retail distribution of auto-mobile'.parts and accessories.The Company has approximately 27aemployees.During the year 1939 the Company purchased approximately 12,500,new automobiles, having a value of over $8,500,000, all of which werepurchased from its parent organization, Chrysler Corporation,- inDetroit, Michigan, and shipped to the State of New York.Of suchpurchases, 70 to 75 per cent were shipped from Detroit, Michigan,,directly to the Company's, dealers throughout its New York area.2 InMatter of Chrysler CorporationandUnited Automobile Workers of America, Local'371,affiliatedwith C. 1.,we found that"domestic and foreign,sales of the[parent] Company's products are handled by a number of subsidiary corpora-tions,In which.the;Company.is the.solestockholder."3 This includes the five boroughs of New York City and the five counties of Westchester,Rockland,Putnam, Suffolk,and Nassau in the State,of New York.The Company,however, has no dealer in Greenwich,Connecticut. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe balance, 25 to 30 per cent, of such purchases were shipped by railfrom Detroit, Michigan, to New York City. In New York the Com-pany took delivery of the automobiles and drove them to the WestEnd Avenue service station,5 where, prior to sale to dealers and toretail customers, the automobiles were checked as to various mechani-cal details.6During the year 1939 the Company sold approximately93 per cent of the new car purchases to dealers and sold approxi-mately 7 per cent at retail.Approximately 5 per cent of the auto-New York.During 1939 the Company purchased, almost exclusively as trade-ins, approximately 1,350 used cars, having a value of over $430,000, ofwhich approximately 5 per cent were owned and operated by residentsof States other than the State of New York.During the same periodthe Company sold over 1,400 used cars, approximately 25 per centof which were sold to residents of States other than the State. ofNew York.During the year 1939 the Company purchased automobile parts andaccessories in the approximate value of $550,000, of which approxi-mately 85 per cent were purchased and shipped from points outsidethe State of New York and approximately 15 per cent were purchasedfrom Chrysler Motor Parts Corporation, New York City, anothersubsidiary of Chrysler Corporation, which purchased such parts out-side the State of New York.During the year 1939 the Company performed repair service onmore than 24,500 automobiles, approximately 10 per cent of whichwere owned and operated by residents of States other than the Stateof New York.H. THE ORGANIZATION INVOLVEDLocal 259, United Automobile Workers of America, is a labor or-ganization affiliated with the Congress-of Industrial `Organizations,and admits to membership service salesmen and maintenance andrepair workers of the Company, exclusive of foremen, timekeepers,and office workers.III.THEQUESTIONS CONCERNING REPRESENTATIONOn November 16, 1939, the Company entered into two collectiveagreements with the Union.By the terms of one of the agreementsthe parties agreed that the Company's service salesmen, at the WestEnd Avenue service station, exclusive of foremen, maintenance and5On taking delivery the Company attachesbumpers, installsbatteries,and servicesthe automobiles with oil, gas, and water." In addition,cars soldat retail are checkedas to oil and grease, and are washedand polished. 'CHRYSLER NEW YORK C'IOM'PANY, INC.621repair workers, timekeepers, and office workers, constituted an. appro-priate unit for the purpose of collective bargaining; the Companyrecognized-the Union as, the bargaining representative for such of theservice salesmen as were members of the Union; and the Companyagreed to recognize the Union as the exclusive representative of allof the service salesmen in the event that the Union should be certifiedby the Board as the representative of the service salesmen.7The secondagreement contained identical provisions with respect to maintenanceand repair workers of the Company at the West End Avenue servicestation, exclusive of foremen, service salesmen, timekeepers, and officeworkers.8We find that questions have arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE:QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions which have arisen, occurring in connec-tion with the operations of the Company described in Section I above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.'V. THE APPROPRIATE UNITAt the hearing the Company and the Union stipulated that allservice salesmen of the Company at its West End Avenue servicestation, except foremen, maintenance and repair workers, timekeepers,and office workers, constitute an appropriate unit for the purposesof collective bargaining, and that all maintenance and repair work-ers of the Company at its West End Avenue service station, exceptforemen, service salesmen, timekeepers, and office workers, also con-stitute an appropriate unit for the purposes of collective bargaining.As we-have, stated above, these are the units upon which the partiesagreed in the collective agreements entered into on November 16, 1939.We see no reason to alter the units thus established.We find that (a) all service salesmen of the Company at its WestEnd Avenue service station, except foremen, maintenance and repairworkers, timekeepers, and office workers; and (b) all maintenance and7 The collective agreement further provided that the other provisions should continuein full force in the event of such certification.9 This agreement also provided for its continuance in full force in the event ofcertification.Y SeeMatter, of-'Henry*Leiaur;'Inc. and"Interithtiolial'A'ssociation'ofMachinists Local#1017(A. F. L.), 17N.L.R. B. 1034;Matter of Schierbrock MotorsandTri-City andMechanicsLodge 215, affiliated with the A.F.of L., 15 N. L.It.B. 1109;Matter ofDenver Automobile Dealers Association,a Corporation, et al.andCapital AutomotiveLodge, No. 606,InternationalAssociationofMachinists,10 N. L. It. B. 1173. 622DECISIONS,OF NATIONALLABOR RELATIONS BOARDrepair workers, except foremen, service salesmen, timekeepers, andoffice workers, constitute units appropriate for the purposes of collec-tive bargaining and that said units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe Company employs 6 service salesmen and 97 maintenance andrepair workers in the respective units. which we have, found appro-priate.At the hearing the Union introduced in evidence the signedapplication cards 10 of the 6 service salesmen, dated in June 1939, andthe signed application cards of 93 of the 97 maintenance and repairworkers, most of which were also dated in June 1939.11The Com-pany conceded the authenticity- of the signatures on the cards of theservice salesmen and of the signatures-on 89 of the 93 cards of mainte-nance and repair workers.12The secretary-treasurer..of the _ Uniontestified that the 6 .service salesmen arid 85 of the maintenance andrepair workers were members in good standing at the time the Com-pany entered into the afore-mentioned contract with the Union andat the time of the hearing.The Union requests, and the Company does not oppose, certification,of the Union upon the basis of the evidence adduced at the hearing.Under the circumstances we see no reason for holding an election andwill, therefore, grant the request of the Union.We find that the Union has been designated and selected by a ma-jority of the employees in the appropriate units as their representativefor the purposes of collective bargaining.The Union is, therefore,the exclusive representative of all the employees in such units for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of- employees of Chrysler New York Company, Inc., New10By the terms of the cards,the applicant declared,"Ihereby select and. designatethe International Union,United Automobile Workers of America,asmy representativefor the purpose of collective bargaining,to bargain for me and negotiate-for- me; -inrespect-t6 rate of pay, wages and hours of employment,and/or other conditions - of em-ployment with my employer."Eighty-seven of the 93 cards were dated in June 1939,1 was datedJuly8,1939,and 5 were undated. In addition, the Union introduced in evidence unsigned applica-tion.cards of two other maintenance and repair workers, 1 dated November 15, 1939,and the-other bearing no date.. - is The'Company had no records for the purpose of comparison,-of three of the fourremaining'.cards; the fourth one bore a different Christian name from that appearing onthe Company's records. 'CHRYSLERNEW YORK COMPANY, INC.623York City, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.Local 259, United Automobile Workers of America,. C. I. 0., is°=a labor organization, within the meaning of Section 2 (5). of theNational Labor Relations Act.3.All service salesmen of the Company at its West End Avenueservice station, except foremen, maintenance and repair workers,timekeepers, and office workers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9,(b) of the National Labor Relations Act.4.All maintenance and repair workers of the Company at its WestEnd Avenue service station, except foremen, service salesmen, time-keepers, and office workers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section:9 (b) of the National Labor Relations Act.5.Local 259, United Automobile Workers of America, C. I. 0., isthe exclusive representative of all the employees in said units for thepurposes of collective bargaining, within the meaning of Section'9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIEDthat Local 259, United Automobile Work-ers of America, C. I. 0., has been designated and selected by a ma-jority of the service salesmen of Chrysler New York Company, Inc.,New York City, at its West End Avenue service station, exceptforemen, maintenance and repair workers, timekeepers, and officeworkers, 'as their -representative -for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Local 259, United Automobile Work-ers of America, C. I. 0., is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.IT IS HEREBY FURTHER CERTIFIEDthat Local 259, United AutomobileWorkers of America, C. I. 0., has been designated and selected by amajority of the maintenance and repair workers of the Company atitsWest End Avenue service station, except foremen, service salesmen,timekeepers, and office workers, as their representative for the pur- .624DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the National Labor.'Relations Act, Local 259,United Automobile Workers of America, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.